DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 13, 15-19, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  “wherein at least one of the plurality of hexagonal gripping members define perforations that extend to an edge of the at least one of the grip area” (1: last lines).  Applicant generally describes hexagonal gripping members with a .
Regarding claim 22, the openings are not considered supported or disclosed as claimed ie. within an outer boundary of an individual gripping member/material and extending to an edge of an upper back portion.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, 15-19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is not understood what is intended by “wherein at least one of the plurality of hexagonal gripping members define perforations that extend to an edge of the grip area”.  Applicant generally describes hexagonal gripping members with a hole in a proximate middle (para. 64) however is not understood to extend to any edge other than a surface thereof.  It is not clear how the gripping members define perforations as claimed; or what edge is being referred to as described by similar language in claim 18. See also Decision.
Furthermore regarding the alternative limitations of claim 18, note that “at least one of” a gap and a perforation which later includes the newly added limitation which refers back to the perforation seems to make the selection of the perforation.  It is not clear if the intended scope is to include an embodiment with a selection of a gap only. Also note that “at least one of, a perforated patch of the plurality of gripping members” (18:7-8) seems inconsistent with the described perforated patch as an alternate embodiment to a gripping member and prior to allowance any selection to a non-elected “pant” embodiment would have to be removed.
Regarding claim 22, it is unclear what is meant by openings which do not contact the outer surface of the shirt however extend to an edge of the upper back portion of the shirt outer surface; see last lines and line 3.  Note that gripping members are additionally defined by spacing in lines 9-10. The intended scope is unclear.  It is suggested to recite limitations directed to the same elements in the same manner utilizing the same terms to prevent confusion, such as “gaps” or “spacing”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9, 13, 15-19, and 21-24 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Johnson (US 2014/0223630) in view of “The Gripper Glove” (10/21/13 online 9/28/2015 URL: http://www.amazon.com/Fit-Four-Weightlifting-Training-Athletes/dp/BOOFKZS1YW).
Johnson discloses a shirt comprising a grip area thereon including a grip area defined by plurality of rubber gripping members 24 configured as claimed as an attached apparel surface for use in physical/sporting activities for providing frictional gripping surface to interact with an object/surface; see figures 9-10; para. 25-26, 35-36.  Johnson discloses providing and locating patterns of gripping members forming channels inbetween for enhanced flexibility and enabling breathability of the garment through the apparel surface and at locations as desired (para. 25-26); at least one of the gripping members define perforations 26 for breathability considered to extend to an edge ie. hole/surface edge; see para. 27; fig. 9, etc.
Johnson provides a grip area generally in the shape of a pentagon, stripes up and down sleeves, abdominal and lower back areas, comprising gripping members of various polygonal configurations with perforations 26 (centered) therein (figures 9-10), not necessarily hexagonal forming a honeycomb configuration however “The Gripper Glove” teaches providing grip members on an apparel surface comprising silicone hexagon shaped members configured as a honeycomb pattern; see pictures and product description. It would have been obvious to one of ordinary skill in the art to provide hexagonal shaped gripping members (silicone) forming a honeycomb pattern as claimed as taught by “The Gripper Glove” in the invention to Johnson for providing adjacent flexible grip areas as desired including on an upper back portion.   
Regarding claim 2, it would have been obvious to one of ordinary skill in the art to provide and/or limit each gripping member as a hexagonal shape as taught by “The Gripper”. 
Regarding claim 3, the grip members of Johnson are considered provided “without any intervening structure” Johnson discloses attaching members to an outer surface (para. 29).
Johnson is considered to disclose locating perforations 26 at a proximate center of gripping elements 24 as claimed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide each gripping member with a perforation at a proximate center in the modified invention to Johnson ie. at a proximate center of each hexagonal shaped gripping member.
Regarding area design and a short sleeve shirt embodiment, Johnson discusses a plurality of apparel choices for use with the described gripping elements provided in desired patterns shown on front and back of long sleeve embodiment including the chest area; see figures 9-10, para. 12, 35-36, etc.  It is considered an obvious design choice to provide a short sleeve shirt and patterns as claimed.  Note that aesthetics are considered a design consideration and general shapes including hexagon and stripe arrangements are generally within the skill of one of ordinary skill in the art to provide.
Regarding claim 8 and 22, Johnson provides for corresponding interior gripping elements 22 aligned with exterior elements 24 for diminishing relative movement of the apparel with respect to the wearer’s body portions however “The Gripper Glove” provides for elements considered only on the exterior surface ie. not on an inner surface.  It would have been obvious to one of ordinary skill in the art to not provide gripping elements on an inner surface as taught by “The Gripper Glove” in the invention to Johnson to reduce weight and thickness of the shirt and enhancing performance and comfort to a wearer.
Regarding claim 13, providing thickness within the claimed range is not directly disclosed.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide thicknesses within the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See also teachings of Johnson and methods of manufacture, para. 29.
Regarding claims 9, 15-16, the grip members are considered provided as claimed on upper portions of sleeves and at the base of the shirt as at least two stripes (exterior); see figures 9-10.
Regarding claim 18, the modified invention to Johnson is considered to provide at least one of, a perforated patch of the plurality of gripping members as claimed in the same manner as provided for in applicant’s Specification; see above (figures 9-10 and with perforations 26 extending to a surface edge consistent with applicant’s disclosure.
Regarding claim 21, it is considered an obvious design choice to one of ordinary skill in the art to provide a surface pattern in a maze pattern as applicant describes this pattern for aesthetic purposes.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2014/0223630) in view of “The Gripper Glove” and further view of Bouza (US 8,245,322).
Johnson provides for a separate compression sleeve embodiment (fig. 8) in addition to the long sleeve embodiment depicted in figures 9-10; see para. 34 however not necessarily a garment comprising an attachable and detachable shirt sleeve.  Bouza however teaches providing detachable sleeves 24 on an exercise shirt; see figure 5; col. 1, lines 62+.  It would have been obvious to one of ordinary skill in the art to provide attachable/detachable sleeves as taught by Bouza in the modified invention to Johnson for providing added comfort due to temperatures.
Claims 18, 21-24 are alternately rejected, as best understood, under rejected under 35 U.S.C. 103 as being unpatentable over Baldino (US 2014/0026285) ) in view of Johnson (US 2014/0223630).
Baldino discloses a grip shirt comprising: an inner surface of the shirt and an outer surface of the shirt; an upper back portion on the outer surface of the shirt; and a plurality of gripping members in grip area 6 the plurality of the gripping members comprising a gripping material configured to increase friction between the outer surface of the shirt and an object or surface in contact with the shirt (para. 33), wherein the plurality of the gripping members are not disposed on the inner surface of the shirt (para. 25), wherein individual ones of the plurality of the gripping members are spaced from one another to enable breathability of the shirt (para. 33).  Baldino describes the shirt useful in weightlifting and screen printing the frictional members however does not directly disclose gripping members provided as claimed ie. disposed directly on the upper back portion and wherein the individual ones of the plurality of the gripping materials include an outer boundary and openings within the outer boundary where the gripping material does not contact the outer surface of the shirt.  Johnson however teach providing spaced gripping members of various shapes with perforated centers considered extending to an edge consistent with applicant’s description for increased breathability on upper back portions; see above.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing gripping members as taught by Johnson in the invention to Baldino for increased frictional contact with a squat bar and/or other activity involving contact with objects in the upper back location e.g. yoga, pilates etc.  
Regarding claim 18, Baldino is considered a gripping area defined as patch of a plurality of gripping members of a gripping material as claimed with a grip surface pattern of members separated by gaps providing breathability (para. 33).
Regarding claim 21, Baldino does not directly disclose a maze pattern however it is considered an obvious design choice to one of ordinary skill in the art to provide a surface pattern in a maze pattern ie. by connecting gripping members in the modified invention to Baldino as desired.  
Regarding claim 23, it is considered an obvious design choice to provide members of the same shape.
Response to Arguments
The Decision of the PTAB of 6/24/21 is considered controlling of the claim interpretation and analysis above, including the amended limitations regarding the spacing, openings, gaps, and perforations.  The above rejections are consistent with the findings in the Decision; see also Response to Arguments in the Examiner’s Answer of 7/15/20.
Note again that Figure 1C is considered illustrative of the elected and claimed embodiment separately disclosing perforations and gap spacing (para. 64).  Claim limitations are required to be consistent and clearly directed to the disclosure.
Regarding the prior art relied upon, consideration of a spacing/opening/perforation limitation is consistent with applicant’s disclosure wherein a plurality of gripping members disposed on an outer surface comprise an opening(s)/perforations as claimed; see Johnson, figures 9-10 as discussed above. Note that the gripping members form the grip area.
Regarding the previous rejections under 35 USC 103, note that anticipation is not relied upon, as might be proper for a rejection under 35 USC 102.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Apertures 26 of Johnson are considered openings and/or perforations given their ordinary and plain meaning.  Any opening in a solid gripping member attached to a garment as disclosed by Johnson would inherently provide the capability of enabling breathability as well as flexibility as opposed to a homogenous surface of the same solid material. 
Johnson provides for breathability of the garment by providing spaces and perforations as claimed; note that the exposed areas of apparel material including channels between members is considered to provide breathability as well as flexibility; see para. 25-27.  Baldino also provides for spacing as claimed considered to provide breathability as claimed.  While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  See In re Schreiber, 128 F.3d 1473-78, 44 USPQ2d 1429-32 (Fed.Cir. 1997) and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed.Cir. 1990).
Note that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.  While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions; see KSR Int. v. Teleflex 550 US__(2007).  
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.  
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the art would employ.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed; ibid.  
It is recognized that Johnson provides for corresponding interior gripping elements 22 aligned with exterior elements 24 for diminishing relative movement of the apparel with respect to the wearer’s body portions.  One of ordinary skill in the art would be aware of advantages of eliminating inner elements such as comfort, reduction in weight, etc.
The Gripper Glove provides for hexagonal members in honeycombed patterns for providing a gripping surface on apparel without gripping members on an interior surface.  One of ordinary skill in the art would reasonably expect this pattern to work in the same manner in the invention to Johnson and/or Baldino without rendering either invention inoperable.  Note that applicant also provides for alternative embodiments including gripping members on the interior surface.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton”); Ball Aerosol & Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009).
 Regarding providing patterns including a maze, striped sections, patches and hexagonal shapes in combination etc. one of ordinary skill in the art could easily provide surface patterns as desired and claimed e.g. in a maze pattern as applicant describes this pattern for aesthetic purposes.  The novelty requirement for patentability includes a new and useful design rather than for ornamentation, note that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1759